STATE ARCHITECTURAL ACT — BUILDING DEFINED The $10,000.00 cost provision in 59 O.S. 45.3 [59-45.3](2) (1961) applies only to school houses and does not apply to any other building or structure enumerated therein.  The Attorney General has considered your letter of May 24, 1971, in which you direct attention to 59 O.S. 45.3 [59-45.3](2). You, in effect, ask the following question: Does the $10,000.00 cost provision in Subsection (2) apply to all buildings and structures enumerated therein, or only school houses? As stated above, your question relates to 59 O.S. 45.3 [59-45.3](2) (1961), Subsection (2). The pertinent part of said Section provides, in part, as follows: ". . .provided, however, nothing in this Act contained shall be held or constructed to have any application to any building, or to the repairing or remodeling of any building, to be used for one family residential purposes, duplexes, or apartment houses, not exceeding two (2) stories in height, Motel, Lodge or Fraternal or Institutional building not exceeding two (2) stories in height, or to any farm improvements, or industrial or commercial buildings not exceeding two (2) stories in height, nor to any school houses where the reasonably estimated total cost of such building, remodeling or repairing does not exceed the sum of Ten Thousand Dollars ($10,000.00), as provided by Oklahoma Statutes annotated 1941 (Title 70, Section 547); . . ." A reading of the subsection enumerates those buildings and structures which are excluded from the coverage of the provisions relating to the practice of architecture. The plain meaning of Subsection (2) is that the $10,000.00 provision relates only to school houses, and does not apply to any other building or structure enumerated in the subsection. It is therefore, the opinion of the Attorney General that your question be answered as follows: The $10,000.00 cost provision in 59 O.S. 45.3 [59-45.3](2) (1961), Subsection (2), applies only to school houses and does not apply to any other building or structure enumerated therein.  (Larry Derryberry)